Citation Nr: 1019432	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO. 07-20 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo, also claimed 
as Meniere's Disease, including as secondary to service-
connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from April 1979 through April 
1982, and from June 1982 through June 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. The Board notes that the Veteran 
raised the issue of entitlement to service connection for 
Meniere's Disease in a July 2008 statement and the RO treated 
it as an effort to reopen the issue of entitlement to service 
connection for vertigo, apparently not realizing that this 
issue is presently under appeal. See August 2008 letter to 
the Veteran. Thus, the Board has recharacterized the issue as 
entitlement to service connection for vertigo, also claimed 
as Meneire's Disease.

The issues of entitlement to a total disability rating based 
upon individual unemployability (TDIU); entitlement to an 
increased rating for service-connected hearing loss and 
tinnitus; entitlement to service connection for otitis media; 
entitlement to service connection for sickle cell anemia; 
entitlement to service connection for residuals of a 
fractured ankle; entitlement to service connection for a back 
disorder; entitlement to service connection for headaches, 
including as secondary to hearing loss and tinnitus; and 
entitlement to service connection for a mental disorder, to 
include anxiety and depression, including as secondary to 
tinnitus, have been raised by the record, but have not been 
adjudicated by the RO. See July 2008, August 2008, and 
October 2008 Veteran statements. Because these issues have 
not been adjudicated by the RO, the Board does not have 
jurisdiction over them, and they are REFERRED to the RO for 
appropriate action. 

The Board notes that the Veteran submitted several documents 
in support of his claim in February and March 2010, after the 
most recent Supplemental Statement of the Case (SSOC). These 
are duplicates of private treatment records, which include 
the Veteran's handwritten commentary. The comments are 
essentially duplicative of arguments previously submitted by 
the Veteran.  Because the entirety of the evidence submitted 
since the last SSOC is duplicative of evidence previously 
considered by the RO, the Board finds that a waiver is not 
necessary in this case and the Veteran will not be prejudiced 
by the Board's adjudication of this issue.


FINDINGS OF FACT

Competent private and VA medical evidence establishes that 
the Veteran's balance and equilibrium problems are related to 
a 1991 injury at the time of a work-related incident.


CONCLUSION OF LAW

The Veteran's vertigo, also claimed as Meniere's Disease, was 
not incurred in service and is not proximately due to the 
service-connected bilateral hearing loss and tinnitus. 
38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
vertigo, which he has also claimed as entitlement to service 
connection for Meniere's Disease. Generally, to establish 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999). The Board notes that service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 
38 C.F.R. § 3.303(d).

Also, if the evidence shows that the disability at issue is 
proximately due to or the result of a service-connected 
disease or injury, it will be service connected. 38 C.F.R. 
§ 3.310(a). Under 38 C.F.R. § 3.310(b), any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will also be service connected.

In this case, the Veteran contends that his vertigo is a 
proximate result of his service connected tinnitus. See July 
2008 statement. As an alternative argument, the Veteran has 
suggested that he first experienced a "spinning sensation" 
while in basic training at Camp Lejeune in 1979. See 
September 2008 statement. Thus, the Board is considering this 
claim on both a direct and secondary basis.

A review of the Veteran's service treatment records does not 
reveal any clinical notes related to a "spinning sensation" 
experienced at any time in 1979. There is one note in the 
records that shows the Veteran began to feel "dizzy" during 
drill in January 1983 and sought treatment. The physician 
noted the Veteran's mild rhonorrhea and his throat, which was 
red and slightly irritated. He was diagnosed with an upper 
respiratory infection. Outside of that one report of 
dizziness in service, the service treatment records are 
otherwise devoid of notations indicating that the Veteran's 
vertigo may have initially manifested itself in service.

Following his June 1984 discharge from service, the record 
shows no treatment for vertigo for several years. A September 
1992 note from the University of South Florida College of 
Medicine Otolaryngology Clinic specifically notes that the 
Veteran denied dizziness at that time. He was seen in that 
clinic in follow-up to a work-related injury in January 1991 
at the time a gas meter blew off near his left ear. See 
September 1992 progress note. 

The first notation of vertigo is found in the April 1994 
private treatment note. This record shows that the Veteran 
complained at that time of experiencing vertigo for 
approximately four months. Further review of the record 
reveals that the Veteran underwent a vestibular nerve section 
of the left ear in January 1995 and experienced 
disequilibrium as a result. See January 1995 note from Dr. B. 
A review of the operative report confirmed that his primary 
diagnosis at the time of that surgery was intractable ear 
tinnitus, vertigo, and left sensory nerve hearing loss. See 
January 1995 Tampa General Hospital Discharge Summary. Thus, 
the vertigo clearly existed prior to the January 1995 
surgery. VA physicians have suggested that the Veteran's 
"constant dizziness and balance problems...are a consequence 
of the surgery." See June 2001 VA outpatient treatment note. 
A May 2008 VA examiner stated in her report that "the 
complaint of vertigo did not occur until after the left ear's 
surgery. Therefore, the vertigo is most likely [a] 
consequence of the surgery." This is error on the VA 
examiner's part. Since the medical evidence shows that the 
Veteran had vertigo prior to the January 1995 surgery, the 
Board does not find that the surgery itself caused the 
vertigo. The question then becomes, what is the etiology of 
the Veterans vertigo?

In November 2007, the Veteran's private physician submitted a 
report relating to his hearing loss claim. In that report, 
the doctor summarized the Veteran's history, noting that "he 
had an event where letting off high gas pressure seemed to 
cause a hearing loss that did not recover in the left ear but 
did recover in the right ear. He had troubling tinnitus and 
vertigo eventually resulting in a left total eighth nerve 
section."  This statement suggests, as the evidence of 
record shows, that the initial manifestation of vertigo was 
after the work-related incident.

The May 2008 VA examiner suggested that the Veteran's vertigo 
is not related to his hearing loss or to his in-service noise 
exposure. Although, as noted above, this examiner's 
conclusion that the vertigo was due to the 1995 surgery is 
not supported by the record.

In September 2008, the RO obtained a new opinion as to the 
Veteran's vertigo. This examiner, a different physician than 
the one that completed the May 2008 report, reviewed the 
record and concluded that the evidence suggests that "the 
vertigo onset as a direct result of the gas explosion blast 
injury the [Veteran] experienced in 1991. The vertigo was 
present prior to his surgery in 1995. The vertigo is related 
to the gas explosion blast injury."

There is no additional medical evidence regarding the 
etiology of the Veteran's vertigo. There is also no medical 
evidence showing a diagnosis of Meniere's disease. The only 
other evidence of record suggesting that the Veteran's 
vertigo is related to his active service, or to his service-
connected hearing loss or tinnitus, or that he has Meniere's 
Disease, is his claim and subsequent statements. See June 
2001 claim, July 2008 statement, and September 2008 
statement, and August 2008 claim. A suggestion by the Veteran 
is not sufficient medical evidence of a nexus or medical 
diagnosis. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptoms over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992). Competent medical evidence 
showing that the Veteran's vertigo, or in the alternative, 
Meniere's Disease, is somehow related to service or to a 
service-connected disability is required for service 
connection. No such evidence exists in this case.

The record is entirely devoid of evidence that the Veteran's 
vertigo is related to active service or due to the service-
connected hearing loss and/or tinnitus. Given the foregoing, 
the benefit of the doubt rule is inapplicable. Ortiz v. 
Principi, 
274 F.3d 1361 (Fed. Cir. 2001). Here, there is no evidence in 
the record to support the Veteran's claim, thus, the 
preponderance of the evidence weighs against the claim. 
Entitlement to service connection is not warranted. The 
appeal is denied.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim. Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

VA sent the Veteran letters in January 2005, October 2006, 
and August 2008 informing him of the evidence necessary to 
establish service connection. The Veteran was notified of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf. These letters satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2009). The October 2006 letter also informed 
the Veteran of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006). Following this notice, VA 
readjudicated the claims. VA's duty to notify the Veteran was 
met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, his service treatment records, post-service VA 
treatment records, and VA examination reports have been 
associated with the claims folder. The Veteran did request a 
Board hearing, but later withdrew that request, so no hearing 
transcript is of record. 
See May 2010 statement. He has not notified VA of any 
additional relevant evidence. VA has done everything 
reasonably possible to assist the Veteran. A remand for 
further development of this claim would serve no useful 
purpose. VA has satisfied its duties to notify and assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to service connection for vertigo, also claimed 
as Meniere's Disease, including as secondary to service-
connected bilateral hearing loss and tinnitus, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


